The opinion of the court was delivered by
Ross, J.
The only exception to the ruling of the county court is in reference to the admission of certain correspondence between the plaintiff and defendant, introduced by the plaintiff to show that the defendant, who is one of the executors of the will of Erasmus Plympton, agreed to present the plaintiff’s account against Erasmus Plympton to the commissioners on that estate, and have the same allowed at an agreed amount. The objection taken to the admissibility of the letters is, that none of them are stamped with an agreement stamp, in compliance with the internal revenue law. The court found that if any such stamp or stamps are required, they were not omitted with the intent to evade the law. Unless the stamps were omitted with such intent, the written agreement arising out of the contents of the letters, though required to be stamped by the revenue law, would not be invalid, as was decided in Hitchcock v. Sawyer, 39 Vt., 412, and in Wilcox v. Carey, 40 Vt., 179. If the agreement arising out of the letters was not invalid, the letters could bo used to prove the agreement. This is conceded to be the law, unless there has been some change in the revenue laws since those decisions. We do *23not find any material change in that law affecting those decisions, and arc of the opinion that they must govern the decision of this caso.
TVe are also of the opinion that the internal revenue law, requiring agreements in writing to be stamped, was intended to apply, and does apply, only to such agreements in writing as are drawn up and executed for written agreements, and docs not apply to letters which pass between the parties, containing offers and proposals by one party, which may or may not be accepted by the other party. An offer is not an agreement, nor is the acceptance of an offer an agreement. It is true, an offer by one party and an acceptance thereof by the other party, together, constitute an agreement. Both may be in writing, and, in the broadest sense, constitute an agreement in writing. They do not, therefore, necessarily require to be stamped, to bo admissible to prove the agreement which they together constitute. If the defendant’s offer to present the plaintiff’s account to the commissioners, and have it allowed at a given sum, was in one of the letters introduced in evidence, and so in writing, it was not an agreement in writing which required to be stamped, and was therefore admissible in evidence, not to show an agreement in writing, but an offer. The acceptance of the offer by the plaintiff, in a letter addressed to the defendant, was not an agreement in writing, and the letter could be used in evidence to show, not an agreement in writing, but the acceptance of the offer. Neither letter constituted an agreement in writing, nor was it offered as the evidence of such an agreement, but one was offered and received as the evidence of an offer, and the other as the evidence of the acceptance of that offer. Out of the evidence thus furnished, the jury might be warranted in finding an agreement. To agreements entered into in this way, in the usual course of business, though in a sense in writing, because contained in letters, or rather evidenced by letters, we do not think the revenue law applies. If parties should resort to this method of making agreements to evade the law, we might give it a different consideration.
Judgment is affirmed.